Citation Nr: 1009764	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-18 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) as due to an undiagnosed illness.

2.  Entitlement to service connection for low back pain with 
degenerative disc disease (back disability) as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
June 1983 to November 1983, from October 1985 to June 1986 
and from February 1990 to June 1990.

The Veteran served in Southwest Asia from January 1991 to 
July 1991.  In addition to these periods, the record shows 
that the Veteran's time in the reserves spanned from 1984 to 
2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

In October 2007, the Veteran testified before the undersigned 
Veterans Law Judge in a Video Conference Hearing.  A copy of 
the hearing transcript is associated with the claims file.

In a November 2009 rating decision, the RO granted service 
connection for allergic rhinitis and asthma.  Because the 
Veteran was awarded a complete grant of the benefits sought 
with respect to those matters, they are not currently on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  GERD, claimed as an undiagnosed illness resulting from 
Gulf War service, is not related to the Veteran's service.

2.  A back disability, claimed as an undiagnosed illness 
resulting from Gulf War service, is not related to the 
Veteran's service.


CONCLUSIONS OF LAW

1.  GERD is not the result of an undiagnosed illness due to 
Gulf War service and is not related to the Veteran's service.  
38 U.S.C.A. §§ 1110, 1131, 1137; 38 C.F.R. §§ 3.303, 3.317 
(2009).

2.  A back disability is not the result of an undiagnosed 
illness due to Gulf War service and is not related to the 
Veteran's service.  38 U.S.C.A. §§ 1110, 1131, 1137; 38 
C.F.R. §§ 3.303, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection as due to undiagnosed illnesses

The law provides for compensation for Persian Gulf veterans 
suffering from a chronic disability resulting from an 
undiagnosed illness that became manifest during active duty 
in the Southwest Asia theater of operations or became 
manifest to a compensable degree within the prescribed 
presumptive period.  38 U.S.C.A.  § 1117; 38 C.F.R. § 3.317.  
That is, if not manifest in service, the claimed chronic 
disability must have been manifest to a compensable degree by 
December 31, 2011. 38 C.F.R. § 3.317(a)(1)(i).

A "Persian Gulf veteran" is one who served in the Southwest 
Asia Theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  Associated with the claims file is the 
Veteran's personnel records which indicate that the Veteran 
served in Southwest Asia during the Persian Gulf War in 
February 1991 to June 1991.  This is sufficient to establish 
the Veteran's status as a Persian Gulf veteran.

Effective March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War veterans was 
amended.  38 U.S.C.A. §§ 1117, 1118.  Per these changes, the 
term 'qualifying chronic disability' was revised to mean a 
chronic disability resulting from any of the following (or 
any combination of any of the following): an undiagnosed 
illness; a medically unexplained chronic multi symptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms; and any diagnosed illness that the 
Secretary determines.  38 C.F.R. § 3.317(a)(1)(i).

Regulations clarify that there must be "objective 
indications of a qualifying chronic disability," which 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(1) and (3).  A disability 
is considered "chronic" if it has existed for six months or 
more or if the disability exhibits intermittent episodes of 
improvement and worsening over a six-month period.  The sixth 
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a)(4).

Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic multi-
symptom illness include, but are not limited to, fatigue, 
unexplained rashes or other dermatological signs or symptoms, 
headaches, muscle pain, joint pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

The disability must not be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
test.  38 C.F.R. § 3.317(a)(1)(ii).  Section 1117(a) of Title 
38 of the United States Code authorizes service connection on 
a presumptive basis only for disability arising in Persian 
Gulf veterans due to "undiagnosed illness" and may not be 
construed to authorize presumptive service connection for any 
diagnosed illness, regardless of whether the diagnosis may be 
characterized as poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 
1998).

The Veteran originally claimed that his currently manifested 
gastric reflux and low back pain are manifestations of 
undiagnosed illnesses.  The Veteran's medical records reflect 
diagnoses of GERD and degenerative disc disease of the low 
back, which are known clinical entities.

Indeed, the Veteran's symptoms of gastric reflux and back 
pain are not part of an "undiagnosed" illness or a symptom 
of a medically unexplained chronic multisymptom illness, but 
rather have been attributed by a medical professional to at 
least one diagnosed condition, his GERD and degenerative disc 
disease.  Therefore, as explained above, the presumption 
deriving from service in Southwest Asia during the Persian 
Gulf War is not for application. 

Thus, the Veteran continues his appeal of service connection 
for GERD and a back disability on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available).

Service connection on a direct basis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

A service treatment report from June 1991 revealed that the 
Veteran experienced diarrhea and/or vomiting while he was 
deployed to Saudi Arabia and Iraq.  A hand-written note 
accompanying the report indicated that the symptoms were 
"resolving with Cipro."  There are no other service 
treatment reports indicating any digestive problems, 
including gastric reflux or GERD.

Service treatment reports are also absent for any complaints 
of or treatment for low back pain, strain, or other problems, 
including degenerative disc disease.

A separation report of medical examination from June 1991 
indicated that the Veteran had normal clinical evaluations of 
his abdomen and spine.  An associated report of medical 
history indicated that the Veteran had stomach, liver, or 
intestinal trouble in the past.  However, the report did not 
specify what specific problem the Veteran experienced or if 
it had been resolved.  

While there is no specification as to what stomach trouble 
the Veteran is referring, a note included on the report of 
medical history indicated that the Veteran was taking Cipro 
for malaria prophelaxis.  As mentioned in the above service 
treatment report, the Veteran complained of diarrhea and 
vomiting in June 1991 and was being treated with Cipro.  
Based on a review of the record as a whole, on a factual 
basis, the Board finds that his indication in the report of 
medical history that he had stomach problems in the past is 
ostensibly in reference to the treatment he was receiving for 
the diarrhea and vomiting.  As discussed, this condition was 
being treated and was resolving.

These service treatment reports, taken as a whole, provide 
evidence against the Veteran's claims as they tend to show 
that the Veteran did not have GERD or a back disability in 
service.

The Veteran was afforded a VA examination of his digestive 
system and his spine in November 2005.  There, he was 
assessed with low back pain and muscle aches, due to an 
undiagnosed disease, and with GERD.  While this particular 
examiner attributed the Veteran's low back pain to an 
undiagnosed disease, the Veteran underwent a spinal series of 
his lumbosacral spine in November 2005.  The results of this 
testing revealed that the Veteran had spurring and disc space 
narrowing throughout the lower thoracic and lumbosacral 
spine.  Arthritic changes at multiple facet joints throughout 
the lumbosacral spine on both sides were also noted, clearly 
indicating the basis of the problem.  The Board finds that 
this testing clearly provides a basis for finding that the 
Veteran's "undiagnosed" problem now has a diagnosis based 
on testing: GERD and degenerative disc disease of the lumbar 
spine.  

Indeed, the Veteran underwent another VA examination in May 
2007 where he was diagnosed with GERD and degenerative disc 
disease of the lumbar spine.  However, the May 2007 examiner 
did not opine as to the etiology of the Veteran's GERD or 
degenerative disc disease.

Thus, the Veteran was afforded another VA examination in 
April 2009 upon an August 2008 Board remand.  The examiner 
noted the Veteran's GERD and low back condition.  As to the 
etiology of those disabilities, the examiner stated that he 
"[did] not think the claim file justified that either [the 
GERD or back disability] are related to the veteran's 
military service.  There is no substantiation, only 
conjecture."

This medical opinion weighs heavily against the Veteran's 
claim for service connection for GERD and a back disability 
on a direct basis as it fails to establish the requisite 
nexus between the Veteran's current conditions and his active 
service.

The Board has reviewed the VA outpatient treatment reports of 
record.  They do not afford the Veteran any favorable 
evidence to his claims for service connection for GERD or a 
back disability.  Indeed, none of the VA outpatient treatment 
reports refer to or even mention GERD or any back conditions 
related to service years ago, only providing limited evidence 
against these claims.

With respect to the Veteran's contention (that his GERD and 
back disability are related to his active service) a 
layperson, such as the Veteran, is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) stated that lay evidence is competent and sufficient 
in certain instances related to medical matters.  
Specifically, the Federal Circuit commented that such 
instances include to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id.  Similarly, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In this case, the Veteran's contentions regarding a 
relationship between his claimed disabilities and his 
military service are not statements about symptomatology, an 
observable medical condition, or a contemporaneous medical 
diagnosis.  Rather, these contentions are statements of 
causation.  Such statements clearly fall within the realm of 
opinions requiring medical expertise.  The Veteran has not 
demonstrated any such expertise.  Hence, his contentions are 
not competent medical evidence of the cause of these claimed 
disabilities.

With regard to a possible contention that he has had these 
problems since service, the Board finds that such a 
contention is clearly outweighed by the post-service 
treatment records, which fail to indicate a continuity of 
symptomatology and actually provide evidence against such 
finding.  His own statements, indicating a problem that 
"flare[s] up" from time to time (Board hearing transcript 
at pages 8 and 11) does not clearly indicate that he has 
continually had either problem since service.  It appears 
that the Veteran believes he had these problems in service, 
he then had problems similar to the problems he had in 
service years after service, and he assumes there is some 
form of connection.  The Board finds that the evidence cited 
above provides, overall, evidenced against such a finding. 

Based on the above, the Board finds that the preponderance of 
the evidence of record is against a grant of service 
connection for GERD and a back disability, and his claims 
must be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in July 2005 and October 2008.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.





ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


